Title: To George Washington from William Gordon, 6 January 1777
From: Gordon, William
To: Washington, George

 

My Dear Sir
Jamaica Plain [Mass.] Jany 6. 1777

The letter sent you the last month was brought forward by a report of the enemy’s having retreated from Brunswick by water to Amboy. This is built upon authentic intelligence received the last saturday. Having made my acknowledgments to the God of hosts, I now thank & congratulate your Excellency, for & on the success of our army the last thursday sennight. The enemy will from hence see, that we were not wholly dependent upon the abilities of a Lee, & that we have Generals still remaining that have skill to plan, together with courage & conduct to execute. It will be a fine regale to his honour in his confinement; & I heartily wish he may often have the like, till we have wherewith to exchange for him. I rejoice that your Excellency was favoured with personal preservation. It was highly proper, that You should lead the way, that you might the more fully establish your character with every part of the army; but having done it, I shall hope to hear that you appoint others to command in future expeditions, & do not hazard yourself. Your Excellency’s life is too important to be ventured into danger more than needs must, & it should be something extraordinary to justify you in exposing it. When called into danger by the duties of your station, the same kind Providence which has hitherto shielded you, I trust will continue to do it.
The gentlemen of the Cadet company met with encouragement from the Council, but the Assembly rejected their petition for those reasons I am told which should have induced them to have complied. I sincerely wish the members of it knew more of human nature, & were better acquainted with history; but numbers of them have had little or no education. They judge right in some things, among which I must reckon the esteem they have for your Excellency, so that what You recommend to them will be regarded, if recommendation can do.
Should Britain be able this year, only to recruit & not increase their force, & our army be raised as proposed, I can scarce believe that they will divide, but will chuse to act together in one body. Could they have a considerable reinforcement, they might probably attempt Boston. Be that as it will, I should be glad that Dorchester heights were so fortified as that they might be kept by a brave garrison for months together, till winter weather should oblige an enemy to raise the seige. As the matter now stands, were they to be invested for a week or two, they would be given up; & then all your labour in having relieved Boston would be to be repeated under great disadvantages. By an officer from the Castle I learn that the repairs go on as slow as tho’ it were church work. Our military efforts in this neighbourhood are certainly below par, instead of exceeding. But your Excellency took off the cast of this people, when

in one of your letters to Col. Quincy, you observed that they did not provide against danger, till it stared them in the face.
 
I shall commit it to my friend Mr Lovells care, this & a set of buttons, which I should not have thought of sending so far but for the scarcity of them. Your kind acceptance of them as a token of respect will do me honour. Mrs Gordon & Miss Tyler wish to be remembered to you, &, when you write, to your Lady & Mrs Custis. Be pleased to make my respects to the friends of America with whom I am acquainted, whenever I may happen to be mentioned. Your affectionate friend

William Gordon


May you have a happy & glorious year!

